56 N.Y.2d 634 (1982)
Alexander Astromovich et al., Appellants,
v.
Huntington School District No. 3 et al., Defendants, and Town of Huntington, Respondent.
Court of Appeals of the State of New York.
Decided April 7, 1982.
Edward F. Hayes, III, for appellant.
Mark J. Hanlon for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (80 AD2d 628).